Case 1:18-cv-01413-JMC Document 95-4 Filed 11/15/19 Page 1 of

IN THE U.S. DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Judith H. Kusel, et ad. *
On behalf of herself and *
others similarly situated
*
Plaintiffs
¥*
ve Case No. 1:18-cv-01413-JMC
*
B J’s On The Water, Inc. ef al.
*
Defendants
/

 

lL,

DECLARATION OF SCOTT E. KRAFF

L Scott E. Kraff, Esq., am at least 18 years of age and competent to testify, and Iam not a
party to, or related to a party, in this action. lam employed by Hoffman Employment Law,
LLC, and serve as an associate to Howard B. Hoffman, counsel to the Plaintiffs in the
above-referenced matter.

By way of brief background, I am an attorney in private practice, and I concentrate on
employment law. I have been practicing law since 2016, after graduating from the
Georgetown University Law Center. | am admitted to the Maryland bar (since 2016) and
was sworn into the bar of the U.S. District Court for the District of Maryland on May 24,
2019.

Prior to my employment with Hoffman Employment Law, LLC, I gained experience in
employment law during my two-year tenure as a law clerk at Joseph, Greenwald, & Laake,
P.A., a civil litigation firm in Greenbelt, Maryland. As a law clerk, I worked on cases on
behalf of plaintiffs in cases involving unlawful discrimination and hostile work

environments, retaliation, unpaid wages, and other related matters. As an associate with

 

 

 

   

 
Case 1:18-cv-01413-JMC Document 95-4 Filed 11/15/19 Page 2 of 3

Hoffman Employment Law, LLC, I now focus almost exclusively on employment law
cases, primarily those concerning unpaid wage violations involving the FLSA and related
State statutes.

. [have reviewed the time that is sought in this case, which I performed. My total time in
this case, through November 15, 2019 is 6.3 hours. The total value of this time is
$1,291.50. With certainty, I can declare that all of my time was reasonably incurred in
representing the Plaintiffs in this case. Where appropriate, time has been discounted or
written off.

. [began working on the instant case shortly after beginning my employment with Hoffman
Employment Law, LLC in April 2019. As the case was largely settled prior to my joining
the firm, I primarily played a supporting role, participating in conferences and developing
strategies, and monitoring developments in the case.

. I have maintained time and costs records in this case, which I have placed into
“RocketMatter”© software. The time records reflect actual time that 1 have expended in
the prosecution of this litigation (the “RocketMatter” entries have not been placed into the
Court’s required lodestar billing format). I inputted my time promptly following work
performed. To the fullest extent practical, I have specified the time spent per task, and |
have avoided the practice of block billing.

. The hourly rate claimed in this case, i.e., $205/hour, is well within the range permitted by
the U.S. District Court for the District of Maryland (Lodestar Guidelines). It is also

supported by primary counsel on this matter, Howard B. Hoffman, Esq., whose Declaration

is marked as Exhibit 1.

 

 

 
Case 1:18-cv-01413-JMC Document 95-4 Filed 11/15/19 Page 3 of 3

DECLARANT FURTHER SAYETH NAUGHT

I solemnly affirm under the penalties of perjury that the contents of the foregoing

declaratiop’ are true and correct.

44

Scott E. Kraff, Esq.
November 15, 2019

 

 

 

 
